Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
 
Claim Status
	Claims 21, 23-32, and 34-35 are pending.
	Claim 21 is currently amended. 
	Claims 21, 23-32, and 34-35 are examined on the merits.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 23-32, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “at least one modification from the group consisting of:” but then only recites a single item. It is unclear what group is being referenced. As such, the metes and bounds of the claim cannot be determined. Claims 23-32, and 34-35 are also rejected for depending from an indefinite claim and failing to recite additional limitations that would render the claim definite.    
The claims directly or indirectly recite the phrase “native sequence,” but they fail to provide a point of reference. It could be native to the endonuclease as in it is a native endonuclease recognition site or it could be a sequence that is native to the plant cell genome. As such, the metes and bounds of the claims cannot be determined.

Claim 21 concludes with, “a transgene insertion wherein the at least one endonuclease recognition sequence is a native sequence and directs a targeted insertion of at least one nucleic acid sequence of interest, wherein the at least one nucleic acid of interest comprises a second transgene.” The structure of this portion of the claim is very confusing. First, it seems that that first wherein clause is not modifying 



Response to Arguments - Indefiniteness
The previous indefiniteness rejection has been withdrawn but new indefiniteness rejection have been applied. This was done to clarify the bases by which the metes and bounds of the claims cannot be determined. 



Improper Claim Dependence
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The rejected claims all depend from claim 21 which is drawn to a haploid plant cell comprising a linkage block; however, claims 23-25 already require two or more transgenes being present/inserted given the amendments made to claim 21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - Improper Claim Dependence
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. 
Applicant urges the action is confusing the linkage block that is linked to transgene insertion with the transgene insertion itself and that the linkage block does not specify any number of transgenes. 
	This argument is not persuasive. Claim 21 does require that two transgenes be inserted, because the claim recites “second transgene.” If something is linked, the Examiner questions, “How it could not be deemed part of the linkage block?” As such, it . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 21, 23-25, and 34-35 remain rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Moon et al 2010 (Trends in Biotechnology 28:1 p. 3-8).
The claims are drawn to a haploid plant cell comprising modified linkage blocks comprising at least one custom endonuclease recognition sequence and a targeted insertion and wherein the linkage block comprises at least one modification listed in claim 21 including transgene insertion (claim 21), wherein the linkage block comprises at least one transgene (claim 23), wherein the linkage block comprises inserted or replaced transgenes (claim 24), or comprising two or more transgenes (claim 25). Claims 34 and 35 are drawn plants and plant parts, including cells, and pollen comprising the modified linkage block of claim 21.  
Note that the custom endonuclease can be designed to cleave nearly any sequence including native sequences and thus the requirement that the modified linkage blockage block comprise a custom endonuclease cleavage site does not limit 
Moon et al disclose plants comprising a gene stack (Multiples genes are contemplated) that comprises zinc finger cleavage sites flanking the stack and the stack comprising traits and marker genes and a zinc finger nuclease-encoding construct that that is operably linked to a pollen specific promoter (Figures 1 and 2). The female gametophytes are haploid cells that comprise this gene stack. Haploid pollen cells would also comprise this stack upon pollen formation, but before excision via ZFN expression. Accordingly, claims 21, 23-25, and 34-35 remain rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Moon et al.

Response to Arguments - 35 USC § 102 (Moon et al)
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. 
Applicant urges that “Moon does not teach or suggest a linkage block comprising at least one endonuclease recognition sequence located at a site that is linked to at least one modification selected from the group consisting of: a transgene insertion wherein the at least one endonuclease recognition sequence is a native sequence, and in contrast teaches inclusion of recognition sites on the transgene.”
.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21, 23-32, and 34-35 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bull et al 2006 (US 2006/0282911 B1).
The claims are drawn to a haploid plant cell comprising modified linkage blocks comprising at least one custom endonuclease recognition sequence and a targeted insertion and wherein the linkage block comprises at least one modification listed in claim 21 including transgene insertion (claim 21), comprising at least one transgene (claim 23), wherein the transgene is inserted or replaced (claim 24),  comprising two or more transgenes (claim 25), wherein the linkage block is genetically linked to a haplotype of interest (claim 26), wherein the wherein the presence of the linkage block or the haplotype is associated with a phenotypic trait including herbicide tolerance or a visually detectable trait or a trait detectable in seeds (claims 27-31) wherein the plant is selected from a list of species in claim 32. Claims 34 and 35 are drawn plants and plant parts, including cells, comprising the haploid cell of claim 21.  
Note that the custom endonuclease can be designed to cleave nearly any sequence including native sequences and thus the requirement that the modified linkage blockage block comprise a custom endonuclease cleavage site does not limit the claims, as most sequences in a genome could be custom endonuclease cleavage sites. 
Bull et al teach methods of making stacks of genomic regions (modified linkage blocks) including transgene stacks in crop species (See entire document, paragraphs 23, 24, 33, 38 and 41 are of particular interest). Bull et al also teach the use of methods 
Bull et al do not teach that the linkage block is present in a haploid cell.
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to grow a plant to o Bull et al to point where it produces pollen and thus produces a haploid cell comprising the modified linkage block. As such, claims 21, 23-32, and 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bull et al 2006 (US 2006/0282911 B1).
 
Response to Arguments - 35 USC § 103 (Bull et al)
Applicant's arguments filed 07/07/2020 have been fully considered but they are not persuasive. 
Applicant urges that “Bull does not teach or suggest a linkage block comprising at least one endonuclease recognition sequence located at a site that is linked to at least one modification selected from the group consisting of: a transgene insertion is a native sequence, the present rejection can no longer stand.”
These arguments are not persuasive, because these structures do not appear actually to be required by the claim. Further, the meaning of “native” being indefinite and the claim being unclear as to whether or not endonuclease recognition even needs to be intact (see indefiniteness rejection above). Thus, it appears that the claim encompasses any haploid cell comprising an at least two transgene stack. As such, the claims remain rejected as being obvious over Bull et al. The Examiner encourages Applicant to redraft the independent claim de novo to try to claim what they deem to be their invention. It appears that the many amendments over time have left the claim very confusing.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663